Order entered January 13, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00987-CR

                       BRANDON CHARLES SAMPSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-75082-S

                                           ORDER
       Before the Court is appellant’s January 9, 2020 second motion for extension of time to

file his brief. We GRANT the motion and ORDER the brief due on or before February 10,

2020. We caution appellant that further extensions are not favored.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE